ACCEPTED
                                                                                        14-14-00957-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  4/29/2015 10:12:19 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                               NO. 14-14-00957-CR
                               NO. 14-14-00959-CR
                    ________________________________________          FILED IN
                                                               14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                      In the                   4/29/2015 10:12:19 AM
                                 Court of Appeals              CHRISTOPHER A. PRINE
                                     For the                            Clerk
                            Fourteenth District of Texas
                                   At Houston
                    ________________________________________

                                    No. 1424405
                                    No. 1424406
                            In the 337th District Court of
                                Harris County, Texas
                    ________________________________________

                        GERALINE GREGORY LINCOLN,
                                  Appellant
                                     v.
                           THE STATE OF TEXAS,
                                  Appellee


             SECOND MOTION FOR EXTENSION OF TIME TO
                     FILE APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW GERALINE GREGORY LINCOLN, the Appellant in the

above styled and numbered cause, and pursuant to Rules 10.5(b) and 38.6(d) of the

Texas Rules of Appellate Procedure, respectfully moves this Honorable Court to

extend the time to file the Appellant’s brief, and in support thereof would show the

Court as follows:


                                         1
                                         I.

      Undersigned counsel was retained on February 5, 2015.

                                        II.

      The deadline for filing the Appellant’s Brief in this case is May 1, 2015.

                                        III.

      The Appellant requests a 45-day extension for filing his Brief.

                                        IV.

      One 30-day extension was previously granted.

                                        V.

      The following facts are relied upon to show good cause for the requested

extension:

   a. This case involves a dispositive motion to suppress hearing.

   b. The appellant was sentenced to eight years in prison.

   c. The exhibits were filed on April 20, 2015 and they are crucial to the appeal.

      This week has been undersigned counsel’s first opportunity to view the

      exhibits.

   d. The reporter’s record was also filed and amended on April 17th and 21st

      respectively.

   e. Undersigned counsel is working on an appellate brief that is due in the Fifth

      Circuit Court of Appeals on Monday, May 4th and is preparing for a trial



                                         2
      during the week of May 11th in Harris County Criminal Court at Law

      Number Ten.

          a. Rodney Hood v. William Stephens. Cause No. 14-20779. 5th Cir.

          b. State v. Malik Mott. Cause No. 1945406. CCCL 10.

   f. The Appellant’s motion is not for purposes of delay, but so justice may be

      done by affording effective assistance of counsel.

      WHEREFORE PREMISES CONSIDERED, the Appellant respectfully

requests that this Honorable Court grant an extension of time until June 15, 2015 in

which to file the Appellant’s brief in this case.

                                        Respectfully submitted

                                        _/s/ Megan E. Smith
                                        MEGAN E. SMITH
                                        State Bar No. 24076196

                                        917 Franklin, Suite 310
                                        Houston, Texas 77002
                                        (713) 899-5438
                                        (713) 527-2749 (fax)
                                        megan@megansmithlaw.com

                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the Appellant’s Second
Motion for Extension of Time to File Appellant’s Brief was electronically
delivered to Mr. Alan Curry, Appellate Division Chief, Harris County District
Attorney’s Office, on this 29th day of April 2015.


                                               __/s/ Megan E. Smith____
                                               MEGAN E. SMITH

                                           3